Per Curiam,
The plaintiff, in going from the business part of the city of Scranton to his home, used the defendants’ line of cars. To shorten his walk, he was in the habit of leaping from the cars at a point where they did not ordinarily stop, from which point he walked to his home. It is alleged that the conductor and motorman knew of this habit and at a signal from him would slacken the speed of the car down to about four or five miles per hour in order to relieve him from the dangers incident to this mode of alighting as much as they reasonably could. The company was not bound by this practice of the plaintiff or by the good nature of their employees. It is the duty of a street railway company to stop its cars at suitable places for passengers to leave them, and remain stationary long enough to enable them to do so safely: Crissey v. Hestonville, Mantua and Fairmount Pass. Ry. Co., 75 Pa. 83. And it is contributory negligence to leap from a moving car: Penna. R. Co. v. Aspell, 23 Pa. 147. To justify such action, the motion must be so inconsiderable that a person of reasonable prudence, exercising ordinary care, would not hesitate about the safety of the attempt to alight: Stager v. Railway Co., 119 Pa. 70. If the evidence leaves the question whether the car was fairly in motion in doubt, then the question of contributory negligence must go to the jury. If it does not, it is a question of law. This case, upon all the evidence, belongs to the latter class. Whether the attempt to leap from an electric car moving at the rate of from four to five miles per hour is contributory negligence in the passenger may properly be declared by the court on a motion for a compulsory nonsuit, and it was properly declared in this case.
The judgment is affirmed.